United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1136
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Unique Cabines

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: August 5, 2020
                               Filed: August 11, 2020
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Unique Cabines was found to be incompetent to stand trial in the Southern
District of New York for a criminal charge of being a felon in possession of a firearm,
and was transferred to the United States Medical Center for Federal Prisoners
(MCFP) in Springfield, Missouri, for further evaluation.1 He was ultimately restored
to competency, pleaded guilty to the firearm charge, served a prison sentence, and
was released from prison. His supervised release was revoked soon thereafter
because he violated the conditions of release, and while serving his resulting prison
sentence, his mental health deteriorated, and he was transferred back to MCFP, where
he remains confined for treatment, for further evaluation. The government filed a
petition seeking civil commitment under 18 U.S.C. § 4246, which provides for the
hospitalization of a person who is found to be suffering from a mental disease or
defect such that his release would create a substantial risk of bodily injury to another
person or serious damage to the property of another.

       Prior to the district court’s hearing on the petition, a MCFP Risk Assessment
Panel filed a report discussing Cabines’s history of mental illness and aggressive
behaviors, and recommending civil commitment. The district court granted
Cabines’s motion for evaluation by an independent psychological examiner, who
concurred the need for civil commitment. After a hearing at which Cabines refused
to testify, but insisted he did not have any psychological issues despite his
documented history, the district court found the government had established by clear
and convincing evidence that Cabines is suffering from a mental disease or defect
such that his release would create a substantial risk of bodily injury or serious
property damage, and committed him to the custody of the Attorney General pursuant
to § 4246. Cabines appeals. Counsel filed a brief arguing that the evidence was
insufficient, and repeating Cabines’s contention that the civil commitment violated
his First, Fifth, Eighth, and Twelfth Amendment rights.




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
       Having reviewed for clear error the district court’s factual determinations, see
United States v. Williams, 299 F.3d 673, 676-78 (8th Cir. 2002) (standard of review),
we affirm. The district court’s findings are supported by the unanimous and
unrefuted medical opinions of the MCFP mental health professionals and defense
counsel’s independent psychological examiner, whose reports established that
Cabines has a mental disease or defect; that his pattern of dangerous behavior is
related to his mental condition; and that hospitalization is warranted, as he has a
history of aggressive and threatening behaviors, a significant lack of insight into his
mental illness, a persistent refusal to take psychiatric medication or adhere to
conditions of supervised release, and no support system. See United States v.
LeClair, 338 F.3d 882, 885 (8th Cir. 2003); United States v. Ecker, 30 F.3d 966, 970
(8th Cir. 1994). We further conclude that Cabines has not stated any colorable or
cognizable constitutional claims. See, e.g., In re Copley, 23 Fed. Appx. 638, 639 (8th
Cir. 2002) (unpublished per curiam); United States v. Evanoff, 10 F.3d 559, 563 (8th
Cir. 1993).2

       The government submitted evidence that the Attorney General has been unable
to find appropriate state officials who would assume responsibility for Cabines’s
custody and treatment, and we note that the Attorney General is under a continuing
obligation to exert reasonable efforts to place Cabines in a suitable state facility, and
that Cabines’s custodians must prepare annual reports concerning his mental

      2
        Cabines’s brief cites to Anders v. California, 386 U.S. 738 (1967); however,
both Anders and Penson v. Ohio, 488 U.S. 75 (1988), are inapplicable when the right
to counsel is statutory rather than constitutional. See Penson, 488 U.S. at 82-87. See
also Pennsylvania v. Finley, 481 U.S. 551, 554-55 (1987) (Anders framework is
relevant only when litigant has constitutional right to counsel); United States v.
Veltman, 9 F.3d 718, 721 (8th Cir. 1993) (right to counsel in civil commitment
proceeding is statutory). Although we have accepted counsel’s brief this time, in the
future counsel shall file a fully argued brief on the merits consistent with her statutory
appointment, bearing in mind the ethical obligations imposed by the applicable codes
of conduct.

                                           -3-
condition and the need for continued commitment. See 18 U.S.C. §§ 4246(d) and
4247(e)(1)(B).

      Accordingly, the judgment is affirmed, and counsel’s motion to withdraw is
granted.

STRAS, Circuit Judge, concurring in the judgment.
                    ______________________________




                                      -4-